Title: [May 1773]
From: Washington, George
To: 




May 1st. Went to the different Fishing Landings on both sides the River as high as broad Creek & found that few Fish had been catchd.


   
   This was a bad year for the herring and shad fisheries. The catch during May was much smaller than that of 1772 or 1774 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 42). Broad Creek enters the Potomac in Prince George’s County, Md., four miles above Piscataway Creek.



 


2. Went to Belvoir and dined. Returnd in the Afternoon.
 



3. Went by the Church to Colo. Mason’s where I dind and returnd in the Afternoon. F[oun]d Mr. Ramsay here who stayd all Night.
 


4. Went with Mr. Ramsays to the fishing Landings at the Ferry & Sheridines point.
 


5. Mr. Ramsay went away before Dinner. I rid to Muddy hole, Dogue Run—Mill & Ferry Plantations. Found Mr. Hall & Mr. Adam’s here, who dind & went away afterwards.
 


6. At home all day. Mrs. Fairfax & Mrs. Washington came & went before Dinner. Mr. Tilghman came to Dinr. & stayd all Night.
 


7th. Mr. Tilghman & Captn. Mathis dind here—both of which went away afterwds.
 


8. Mr. Custis, set of for Mr. Calverts on his way to New York. I rid to the Plantations in the Neck.


   
   Jacky Custis was on his way to enroll at King’s College, now Columbia University. GW had been dissatisfied with his young stepson’s progress under Jonathan Boucher and his desire to settle Jacky in college was further strengthened by the young man’s engagement to Nelly Calvert. GW’s first choice was the College of Philadelphia but Boucher persuaded him to enroll his stepson in King’s College where Dr. Myles Cooper, president of the college, had introduced extensive reforms in curriculum and discipline. Although GW planned to leave for New York on 10 May to place Jacky in school, young Custis left two days early to spend some time at his fiancee’s home in Maryland.



 


9. At home all day. Messrs. Ramsay, Rumney, & Herbert dind here—the last of whom went away. The others stayd all Night.
 


10. Those two Gentlemen stayd to Dinner, after which I set out on my Journey for New York. Lodgd at Mr. Calverts.
 


11. Breakfasted at Mr. Igns. Digges. Dind at the Coffee Ho. in Annapolis & lodgd at the Govrs.
 


12. Dined, Supped & lodgd at the Governors.
 


13. After Breakfast & abt. 8 Oclock set out for Rockhall where we arrivd in two hours & 25 Minutes. Dind on Board the Annapolis at Chester Town & Supped & lodgd at Mr. Ringolds.



   
   rockhall: The route GW took from Annapolis to Philadelphia crossed the Chesapeake Bay by packet or ferryboat from Annapolis to Rock Hall in Kent County, on the Eastern Shore of Maryland. Another traveler who took the same route a year later in bad weather needed 4½ hours to make the same 25–mile crossing (FITHIANHunter Dickinson Farish, ed. Journal & Letters of Philip Vickers Fithian, 1773–1774: A Plantation Tutor of the Old Dominion. Williamsburg, Va., 1943., 130).



   
   The Annapolis was owned and commanded by Capt. Thomas Eden, Gov. Robert Eden’s brother. Thomas Eden’s mercantile firm, T. Eden & Co., was engaged in the tobacco trade between Maryland and England (EDENRosamond Randall Beirne. “Portrait of a Colonial Governor: Robert Eden.” Maryland Historical Magazine 45 (1950): 153–75, 294–311., 155, 164). Governor Eden was accompaning GW and Jacky Custis to Philadelphia, where he had a horse entered in the races.



   
   Chestertown, Kent County, Md., was on the Chester River. Although it was officially named New Town, the names Chester or Chestertown were more commonly used at this time and the name was officially changed in 1780 to Chestertown. The town had been a port of entry for Cecil, Kent, and Queen Anne’s counties on the Eastern Shore since 1708, and was a flourishing place during the eighteenth century, rivaling Annapolis in importance.



   
   Thomas Ringgold (c.1744–1776), a merchant, lived with his wife, Mary Galloway Ringgold, in Chestertown (CLARK [2]Raymond B. Clark, Jr. “The Abbey, or Ringgold House, at Chestertown, Maryland.” Maryland Historical Magazine 46 (1951): 81–92., 82; BEIRNERosamond Randall Beirne and John Henry Scarff. William Buckland, 1734–1774: Architect of Virginia and Maryland. Baltimore, 1958., 79).



 


14. Stopd at George Town, on Sasafras, & dind & lodgd at Mr. Dl. Heaths.


   
   Georgetown, Kent County, Md., is on the Sassafras River about 16 miles northeast of Chestertown. Daniel Charles Heath was the son of James Paul and Rebecca Dulany Heath, a sister of Daniel Dulany the younger (MCGRATHFrancis Sims McGrath. Pillars of Maryland. Richmond, Va., 1950., 299; LANDAubrey C. Land. The Dulanys of Maryland: A Biographical Study of Daniel Dulany, the Elder (1685–1753) and Daniel Dulany, the Younger (1722–1797). Baltimore, 1955., 191–92, 219, 354).



 


15. Dined at Newcastle & lodgd at Wilmington.


   
   New Castle and Wilmington, both in New Castle County, one of the Three Lower Counties on Delaware. Dr. Robert Honyman in 1775 described Wilmington as “a large place, at least as large as Fredericksburgh [Va.], but much better built, the houses being all of Brick, & very neat” (HONYMANPhilip Padelford, ed. Colonial Panorama 1775: Dr. Robert Honyman’s Journal for March and April. San Marino, Calif., 1939., 11). New Castle, on the Delaware River at the confluence of Brandywine Creek and Christina (Christiana) River (Creek), was the capital of the Three Lower Counties until 1777. A British officer described it in that year as “small, and its Buildings mean & scattered” (SERLEEdward H. Tatum, Jr., ed. The American Journal of Ambrose Serle: Secretary to Lord Howe, 1776–1778. San Marino, Calif., 1940., 257).



 


16. Breakfasted at Chester & Dined at Govr. Penns in Philadelphia.


   
   Richard Penn (1735–1811) was the second son of Richard and Hannah Lardner Penn and the grandson of William Penn. He was appointed lieutenant governor of Pennsylvania in 1771 to replace his brother John, who returned to England. Richard served until Aug. 1773, when John returned to America and reclaimed the lieutenant governorship, thereby beginning a bitter feud between the two brothers. Richard returned to England in 1775. The governor’s house, later owned by Robert Morris, was occupied by GW during his presidency.



 



17. Dined again at Govr. Penns & spent the Evening at the Jocky Club.


   
   The Jockey Club was formed in 1766 to promote racing and the breeding of good horses. Many prominent men in Philadelphia were members, including Governor Penn, president of the club, and John Cadwalader, vice-president (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., 116–17). The meeting on this evening was held at Michael Duff’s tavern on Second Street, and among the visitors attending were GW, Jacky Custis, Lord Stirling, and Gov. Robert Eden of Maryland (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., facing p. 118).



 


18. Dined with sevl. Gentlemen at our own lodgings and went to the Assembly in the Evening.

	
   
   our own lodgings: GW lodged at the same place both on his way to New York and on his return (see main entry for 2 June 1773). On 3 June he paid 10s. “By Board at Mrs. Greydon” (Cash Memoranda, DLC:GW). Rachel Marks Graydon, widow of Alexander Graydon, for many years ran a fashionable boardinghouse in Philadelphia. At the time of GW’s visit she was probably still at the famous old house known as the Slate House on Second Street at Norris’s Alley. The house had had a long history and several famous occupants before it became a boardinghouse. In later years Mrs. Graydon moved to a larger house on Front Street (GRAYDONAlexander Graydon. Memoirs of His Own Time. With Reminiscences of the Men and Events of the Revolution. Edited by John Stockton Littell. Philadelphia, 1846., 62–63).



   
   The Philadelphia Assemblies, or subscription balls, begun in the winter of 1748–49, are the oldest series of society balls in the country. The directors of the assembly laid down strict rules governing the dances, the refreshments, and the behavior of the participants. For those who did not wish to dance, there were other entertainments, such as cards (BALCH [1]Thomas Willing Balch. The Philadelphia Assemblies. Philadelphia, 1916., 14, 39–42).



 


19. Dined at the Govrs. and spent the Evening at Mr. Allans.


   
   mr. allans: probably William Allen (1704–1780), Philadelphia merchant and chief justice of Pennsylvania 1750–74. Allen had held a number of other important posts in the provincial government. His son James (1742–1778) mentions in his diary that “Governor Eden & Coll. Washington are in Town came to the races. . . . I asked Gov. Eden & Coll. Washington to dinner but they are engaged during their stay” (ALLENJames Allen. “Diary of James Allen, Esq., of Philadelphia, Counsellor-at-Law, 1770–1778.” Pennsylvania Magazine of History and Biography 9 (1885): 176–96, 278–96, 424–41., 180).



 


20. Dined with Mr. Cadwalader & went to the Ball.


   
   John Cadwalader (1742–1786) was the son of Dr. Thomas Cadwalader and Hannah Lambert Cadwalader. He and his brother Lambert were Philadelphia businessmen.



   
   On 18, 19, and 20 May an important series of races was run in Philadelphia, which GW and Jacky Custis almost surely attended, although there is no mention of it in the diaries. The races were run under the auspices of the Jockey Club and were among the most important social events of the year in Philadelphia. Governor Eden had entered his bay horse, Why-Not, in the Jockey Club Purse, the first and richest of the races, but the race was won by Israel Waters’s horse, King Herod (Pa. Chronicle, 24 May 1773; HARRISON [3]Fairfax Harrison. Early American Turf-Stock, 1730–1830. 2 vols. Richmond, Va., 1934–35., 2:117–18).



 



21. Dined with Mr. Merideth & Spent the Evening at Mr. Mease’s.

   
   
   Mr. Meredith is either Reese Meredith (1705–1778) or his son Samuel Meredith (1741–1817). Both were Philadelphia merchants. Samuel was at the meeting of the Jockey Club GW had attended a few nights before (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., facing p. 118). During the Revolution he served as a brigadier general of Pennsylvania militia, and he was a member of the Continental Congress 1786–88. GW later appointed him first treasurer of the United States.



   
   Mr. Mease is probably either Matthew or James Mease, both members of the Jockey Club, who had met GW at the meeting 17 May (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., facing p. 118). James was GW’s host at dinner during the latter’s stay in Philadelphia the following year (see 21 Sept. 1774). He became a commissary of the Continental Army in 1776 and clothier general in 1777 (LMCCEdmund C. Burnett, ed. Letters of Members of the Continental Congress. 8 vols. 1921–36. Reprint. Gloucester, Mass., 1963., 1:205, n. 6).



 


22. Dined at Mr. Morris’s & Spent the Evening at the Club.


   
   Mr. Morris could be either Robert or Gouverneur Morris, both of whom were members of the Philadelphia Jockey Club (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., 117). The club which GW visited after dinner may have been the Jockey Club.



 


23. Set out for New York with Lord Sterling, Majr. Bayard & Mr. Custis after Breakfasting with Govr. Penn. Dind with Govr. Franklin at Burlington & lodgd at Trenton.


   
   Major Bayard is probably Maj. Robert Bayard, a member of the Jockey Club (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., 118). Lord Stirling had been a guest at the 17 May meeting of the Jockey Club (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., facing p. 118).



   
   William Franklin (1731–1813), son of Benjamin Franklin, became the last royal governor of New Jersey in 1763. His championship of the rights of the crown led to an estrangement between father and son. During the Revolution he was held prisoner for two years by the Americans and went to England shortly after his exchange.



 


24. Breakfasted at Princeton. Dined at Bound Brooke & reachd Lord Sterlings at Basking Ridge in the Afternoon.

	
   
   Lord Stirling’s new home on the outskirts of Basking Ridge, N.J., was seven miles southwest of Morristown. The still unfinished house and grounds were designed in imitation of a large British estate, complete with deer park. The enormous expenses involved in building this country seat were partially responsible for Lord Stirling’s financial straits (see 2 Jan. 1773).



 


25. Din’d and Lodg’d at Lord Sterling’s. Drank Tea at Mr. Kimbles.


   
   Peter Kemble (1704–1789), president of the royal council of New Jersey, lived near Morristown.



 


26. Din’d at Elizabeth Town, & reachd New York in the Evening wch. I spent at Hull’s Tavern. Lodg’d at a Mr. Farmers.



   
   Hull’s tavern, run by Robert Hull, was located “in the Broadway” (N.Y. Gazette & Weekly Mercury, 8 Nov. 1773). In 1774, according to John Adams, Hull’s tavern was at “the Sign [of] the Bunch of Grapes” (ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 2:102).



 


27. Din’d at the Entertainment given by the Citicens of New York to Genl. Gage.


   
   Gen. Thomas Gage (1721–1787) had been for ten years commander in chief of British troops in North America with headquarters at New York. He was at this time relinquishing his post and returning to England for a brief visit. He returned to America a short time later as the last royal governor of Massachusetts. GW had known Gage during the French wars, when Gage served as lieutenant colonel of the 44th Foot in the ill-starred Braddock expedition. The entertainment GW attended was a farewell from the merchants of New York to General Gage, held at Hull’s tavern (Rivington’s N.Y. Gazetteer, 3 June 1773).



 


28. Dined with Mr. James Dillancey & went to the Play & Hulls Tavern in the Evening.


   
   mr. james dillancey: James De Lancey (1732–1800), eldest son of Lt. Gov. James De Lancey (1703–1760) of New York, was a merchant and landowner. He was also the owner of New York’s largest racing stable, and GW had met him 17 May at the meeting of the Philadelphia Jockey Club, of which De Lancey was a member (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., facing p. 118). Although at first a supporter of the colonial position, he later became a Loyalist and fled to England with his family.



   
   The plays GW saw this evening were Hamlet and a new farce by William O’Brien called Cross Purposes, performed for the first time. The playhouse was a large, red, wooden building on the north side of John Street (MONAGHANFrank Monaghan and Marvin Lowenthal. This Was New York: The Nation’s Capital in 1789. Garden City, N.Y., 1943., 123; DAYRichard E. Day. “A Summary of the English Period.” In vol. 3 of History of the State of New York. Edited by Alexander C. Flick. 10 vols. New York, 1933–37., 3:127).



 


29. Dined with Majr. Bayard & Spent the Evening with the Old Club at Hulls.


   
   the old club at hulls: In the mid-eighteenth century, “most public houses of any reputation or following had their own loosely knit groups of customers, who met weekly to dine, drink, play cards or discuss, and from them developed an amazing number of social clubs of a more carefully organized type” (BRIDENBAUGHCarl and Jessica Bridenbaugh. Rebels and Gentlemen: Philadelphia in the Age of Franklin. New York, 1942., 22).



 


30. Dined with Genl. Gage & spent the Evening in my own Room writing.

	
   
   GW wrote to Rev. Myles Cooper, president of King’s College, concerning financial arrangements for Jacky’s stay at the college. He sent Cooper bills of exchange for £100 for Jacky’s use and asked him to establish credit for him with recommended merchants. However, GW added, if Jacky was too extravagant he hoped Cooper would “by your friendly admonitions . . . check the progress of it” (GW to Cooper, 31 May 1773, PHi: Gratz Collection).

GW had evidently discussed arrangements for young Custis’s room and board with Cooper earlier, for on 5 July 1773 Jacky wrote reassuringly to his anxious mother: “I believe I may say without vanity that I am look’d upon in a particular Light by them all [the faculty]. There is as much Distinction made between me, & the other Students as can be expected. I dine with them [the professors] (A liberty that is not allow’d any but myself) associate & pertake of all their recreations & their Attention to my Education keeps pace with their other good offices. . . . I have a large parlour with two Studies or closets, each large enough to contain a bed, trunk, & couple of chairs, one I sleep in, & the other Joe [his servant] calls his” (DLC:GW).



 


31. Set out on my return home. Dind with Captn. Kennedy near New Ark & lodgd at Amboy.


   
   Capt. Archibald Kennedy (d. 1794) lived on an estate called Pavonia between Newark and Powles Hook. He had been a captain in the British navy, until he lost his command after refusing to take stamped paper aboard his ship in Boston harbor for safekeeping during the Stamp Act controversy. Kennedy was suspected of being a Loyalist during the Revolution and much of his property was destroyed. In 1790 he went to England and two years later, upon the death of a cousin, became the eleventh earl of Cassillis.



   
   Amboy is Perth Amboy, N.J.



